  Case 1:20-cv-00098-LPS Document 3 Filed 10/21/20 Page 1 of 1 PageID #: 20


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

 SHIVA STEIN,                                      )
                                                   )
                       Plaintiff,                  )
                                                   ) Case No. 1:20-cv-00098-LPS
        v.                                         )
                                                   )
 LOGMEIN, INC., ROBERT M. CALDERONI,               )
 SARA C. ANDREWS, STEVEN J. BENSON,                )
 ITA BRENNAN, MICHAEL J.                           )
 CHRISTENSON, EDWIN J. GILLIS, DAVID               )
 J. HENSHALL, PETER J. SACRIPANTI, and             )
 WILLIAM R. WAGNER,                                )
                                                   )
                       Defendants.                 )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”). Defendants have filed neither an

answer nor a motion for summary judgment in the Action.

 Dated: October 21, 2020                            RIGRODSKY & LONG, P.A.

                                               By: /s/ Brian D. Long
                                                   Brian D. Long (#4347)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 210
 WOLF HALDENSTEIN ADLER                            Wilmington, DE 19801
 FREEMAN & HERZ LLP                                Telephone: (302) 295-5310
 Gloria Kui Melwani                                Facsimile: (302) 654-7530
 270 Madison Avenue                                Email: bdl@rl-legal.com
 New York, NY 10016                                Email: gms@rl-legal.com
 Telephone: (212) 545-4600
 Facsimile: (212) 686-0114                          Attorneys for Plaintiff
 Email: melwani@whafh.com
